internal_revenue_service department of the treasury index nos washington dc po box ben franklin station person to contact telephone number refer reply to cc dom p st plr-103126-98 date oct i998 legend husband wife state bank trust dollar_figurex sy this is in response to your letter of date requesting rulings under sec_2031 internal_revenue_code and of the on date husband established trust an irrevocable for the lifetime benefit of wife trust are united_states citizens and continues to serve in that capacity to trust on august represented that the property transferred by husband to trust is not community_property bank was appointed trustee of trust husband contributed dollar_figurex both husband and wife sy on date and is it sec_3_1 of trust provides that the trustee 1s to pay the sec_3_2 of trust provides that if net_income of trust to wife at least quarter-annually during her life discretion of the trustee the net_income of trust is insufficient to provide for the support maintenance and medical_care of wife principal as the trustee determines is necessary for such purposes may support known to the trustee but need not consider wife's other income and means of the trustee may distribute to wife as much of the in exercising the discretionary power in the sole the trustee sec_3_3 of trust provides that upon the death of wife trust will terminate of trust including income accrued or accumulated by the trustee prior to termination is upon termination any undistributed_income to be distributed to the estate of wife and the remaining assets of trust are to be distributed to husband's then living issue per stirpes provided that any share required to be distributed to distributed outright but is trust for his or her benefit under the provisions of sec_4 trust husband is a more remote issue of of trust to be distributed pursuant to sec_5 any share to be distributed to a child of husband is not to be to continue to be held as a separate of both the husband and wife filed federal gift_tax returns for and on husband's and form_709 returns wife executed the consent under sec_2513 to treat one-half of all gifts made by husband as having been made one-half by wife on wife's and returns husband executed the consent under sec_2513 to treat one-half of all gifts made by wife as having been made one-half by husband transfers to trust were not reported on either husband's or wife's returns filed for those years and no election was made on husband's returns under sec_2523 terminable_interest property qtip to treat trust as qualified however the and wife died on date at the time of wife's death husband and wife's son and daughter were living trusts one established for the benefit of the son and one established for the benefit of the daughter will receive each child's respective per stirpes share of trust assets two according to the facts submitted wife was born on october it is represented that on the date of the transfer to trust the present_value of wife's income_interest in trust determined under sec_7520 wa sec_77 percent of transfer the present_value of wife's income_interest with respect to the transfer wa sec_77 percent of amounts are in excess of dollar_figure the possibility of invasion for wife's benefit on the date of the transfer to trust these factors do not reflect the transfer both of these the sy dollar_figurex it is represented that husband upon receipt of this ruling will file amended gift_tax returns for and on which he will report the and transfers respectively to trust years subsequent to reflect the and transfers husband will amend all gift_tax returns filed for the following rulings are requested husband's and transfers to trust were taxable_gifts that were not subject_to sec_2523 a qtip_election under the transfers made by husband to trust in and will qualify for the annual exclusion under sec_2503 the remainder_interest passing to husband's issue on wife's death is subject_to a split gift election under sec_2513 the trust assets attributable to husband's and transfers to trust will not be included in wife's federal gross_estate the trust assets attributable to husband's and transfers to trust will not be included in husband's federal gross_estate sec_2501 of the internal_revenue_code imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible sec_2523 provides that where a donor transfers property to the donor's spouse a marital_deduction is allowed in computing taxable_gifts for the calendar_year equal to the value_of_the_gift to the spouse sec_2523 provides that in general a marital_deduction is not allowed for a property interest transferred to the spouse if the interest will terminate on the occurrence of an event or contingency such as the death of the spouse and after the spouse's interest terminates the property will pass to a person other than the spouse sec_2523 f provides an exception to the terminable sec_2523 interest rule in interest property qtip transferred to the donee spouse and for purposes of sec_2523 to any person_other_than_the_donee_spouse such property is treated as no part of the property is considered transferred in the case of qualified terminable sec_2523 f provides that the term qualified_terminable_interest_property means any property - transferred by the donor spouse in which the donor spouse has a qualifying_income_interest_for_life to which an election under sec_2523 applies a surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals and no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2056 b ii a which is see also and b c sec_2523 f provides that an election under sec_2523 f with respect to any property shall be made on or before the date prescribed by sec_6075 respect to the transfer determined without regard to sec_6019 and shall be made in such manner as the secretary shall by regulations prescribe for filing the gift_tax_return with under sec_6075 returns made under sec_6019 relating to gift_taxes following the close of the calendar_year in which the transfer was made are to be filed on or before the 15th of april sec_2044 provides that the value of the gross_estate shall include the value of any property to which sec_2044 applies in which the decedent had a qualifying_income_interest_for_life sec_2044 applies to any property if a deduction was allowed with respect to the transfer of such property to the decedent under sec_2523 sec_2503 provides that in the case of gifts other than gifts of future interests in property made to any person by the donor during the calendar_year gifts to such person shall not amount of taxable_gifts within the meaning of sec_2503 be included inthe total_amount_of_gifts made during such year where there has been a transfer to any person of a present_interest in property the possibility that such interest may be diminished by the exercise of applying sec_2503 if no part of such interest will at any time pass to any other person for purposes of determining the the first dollar_figure of such to be disregarded in a power is under sec_25_2503-3 an unrestricted right to the immediate use possession or enjoyment of property or the income from property such as a present_interest in property an exclusion is allowable with respect to a gift of such an interest but not in excess of the value of the interest a life_estate or term certain is sec_2513 provides that a gift made by one spouse to any person other than the other spouse shall for the purposes of the gift_tax chapter be considered as made one-half by the donor spouse and one-half by the other spouse but only if time of the gift each spouse is united_states a citizen or resident of the at the sec_2513 provides that sec_2513 a shall apply only if both spouses have signified under the regulations promulgated under sec_2513 their consent to the application of sec_2513 a calendar_year by either while married to the other in the case of all such gifts made during the sec_25_2513-1 provides that the provisions of as defined in sec_25 will apply to gifts made during a particular calendar_period sec_25_2502-1 only if both spouses signify their consent to treat all gifts made to third parties during that calendar_period by both spouses while married to each other as having been made one-half by each spouse sec_25_2513-2 provides that if both spouses file gift_tax returns within the time for signifying consent it sufficient if wife's return and the consent of the wife is signified on the husband's return his own return or on one of the returns the consent of each spouse is signified on the consent of both spouses is signified the consent of the husband is signified on the iii ii i is under sec_25_2513-1 if such consent is signified with in pertinent part respect to any calendar_period it all gifts made to third parties during such calendar_period except part to his spouse and in part to third parties the consent is effective with respect to the interest transferred to third parties only insofar as such interest is ascertainable at the time of the gift and hence severable from the interest transferred to his spouse is effective with respect to if one spouse transferred property in in revrul_56_439 1956_2_cb_605 a gift is made in to distribute any part or trust pursuant to which the trustee is all of the income or principal of the trust to or among the spouse of the donor and other descendants of the donor at such times and in such proportions and amounts as the trustee determines in its sole discretion under the facts presented the value of the right to receive the income or principal to be distributed to the spouse is not susceptible of determination is not severable from the gifts to the other beneficiaries and the gift may not to any extent be considered as made one-half by the donor and one-half by his spouse within the meaning of sec_2513 therefore the gift to the spouse the ruling concludes that in wang v commissioner tcmemo_1972_143 the court of the time of the gift and thus eligible for stated that in determining whether a remainder_interest is ascertainable as split gift treatment under sec_2513 applied as are employed in determining whether a charitable_remainder interest subject_to and thus deductible for estate_tax purposes under rules in effect prior to the enactment of the same principles are an invasion power is ascertainable sec_2055 and e generally the charitable_remainder interest would be ascertainable if the invasion power was limited by an ascertainable_standard such that the possibility of invasion could be measured or stated in definite terms of money rev c b rul the remainder_interest was ascertainable then a charitable deduction was allowed in an amount in excess of the potential invasions negligible a deduction would be allowed for the entire value of the remainder_interest if the probability of invasion was so remote a sec_195 wang v commissioner supra rul c b rev if to be ruling the husband's and transfers to trust provided wife with the necessary qualifying_income_interest_for_life under sec_2523 b sec_2523 f c interest property qtip could have been made to treat the property as qualified terminable such that the election under the transfers to trust were not reported nor was the qtip_election made on either the or the gift_tax returns filed by husband husband's and transfers to trust are not subject toa qtip_election under sec_2523 deductible from the husband's taxable_gifts in those years because no election was made we conclude that and are therefore not ruling wife during her lifetime was entitled to the in addition in the event that the net_income of trust net_income from the trust property payable at least quarter- annually was insufficient to provide for the support maintenance and medical_care of wife wife as much of the principal as the trustee determined to be necessary for such purposes the trustee was authorized to distribute to since wife received an unrestricted right to the income from in the property the property transferred to the trust in and in wife received a present_interest within the meaning of b determined value of wife's lifetime income_interest in the transfers by husband to the trust in and excess of dollar_figure allowable with respect to both the and transfers by husband to trust pursuant to accordingly an exclusion of dollar_figure is is represented that the actuarially sec_25 sec_2503 b are each in it ruling in the present case trust provides that if in the trustee may distribute to wife as much of the the sole discretion of the trustee the net_income of trust is insufficient to provide for the support maintenance and medical_care of wife principal as the trustee determines is necessary for such purposes may support known to the trustee we conclude that the standard for invasion provided in trust constitutes an ascertainable_standard see standard constitutes an ascertainable_standard for purposes of sec_2041 but need not consider wife's other income and means of 1978_2_cb_237 holding that a similar in exercising the discretionary power the trustee rul rev however if and to what extent the trust corpus would be provides that the service will not issue letter rulings on invaded determined as of the date of the transfer is determination factual determinations extent to which the value of the remainder_interest may be treated as a gift made one-half by wife accordingly we are not ruling on the section dollar_figure of rev i r b a factual proc ruling the trust assets attributable to husband's and transfers to trust will not be included in wife's gross_estate under sec_2044 because no election was made under sec_2523 f with respect to trust additionally the remainder_interest that passes upon wife's death to husband's living issue is not subject_to inclusion in wife's gross_estate under sec_2036 sec_2037 trust we conclude that the trust assets attributable to husband's and transfers to trust will not be includible in wife's gross_estate for federal estate_tax purposes and since wife did not transfer the property to the although the trust assets attributable to husband's and transfers to trust will not be includible in wife's gross_estate one-half the value of the transfers to trust in and attributable to wife by virtue of wife's consent to split_gifts with husband to the extent eligible for split-gift treatment under sec_2513 wife's adjusted_taxable_gifts pursuant to as discussed above will be included in sec_2001 b ruling at the time of husband's and transfers to trust husband did not retain any interest in the transferred property that would subject the property to inclusion in husband's gross_estate under sec_2036 husband relinquished all dominion and control_over both the income_interest that passed to wife and the remainder_interest that passed to or for the benefit of husband and wife's son and daughter therefore the trust assets attributable to husband's and transfers to trust will not be included in husband's gross_estate and instead except as we have specifically ruled herein we express no opinion as cited provisions or under any other provisions of the code to the consequences of this transaction under the this ruling is directed only to the taxpayer who requested sec_6110 of the code provides that it may not be it used or cited as precedent a copy of this letter should be attached to the amended federal gift_tax returns when they are filed for that purpose a copy is enclosed sincerely yours assistant chief_counsel passthroughs and special industries dtow george masnilf chief branch am enclosures copy for sec_6110 purpose copy of letter
